Citation Nr: 1637683	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-29 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected degenerative joint disease (DJD) of the bilateral feet with pes planus and plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from July 1983 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2011, the Veteran testified at a formal RO hearing before a decision review officer.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an April 2014 decision, the Board, inter alia, denied the Veteran's claim of entitlement to an increased initial rating for DJD of the bilateral feet with pes planus and plantar fasciitis.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Court partially vacated the Board's April 2014 decision, and remanded the issue for appropriate action, pursuant to a January 2015 Joint Motion for Partial Remand.

In a May 2015 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in November 2015.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

Upon remand, a November 2015 rating decision increased the assigned initial rating for DJD of the bilateral feet with pes planus and plantar fasciitis to 30 percent from the date of service connection.  The Veteran has not expressed satisfaction with the increased disability rating; this case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's DJD of the bilateral feet with pes planus and plantar fasciitis has been manifested by severe symptoms with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callouses; the symptoms have not more nearly approximated pronounced symptoms, including marked pronation, marked inward displacement and severe spasm of the tendo achillis on manipulation.

2.  The Veteran's service-connected DJD of the bilateral feet with pes planus and plantar fasciitis does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for service-connected DJD of the bilateral feet with pes planus and plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to notify a claimant of the information and evidence needed to substantiate a claim, and assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
As to the pending initial rating claim, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a May 2008 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records, as well as VA and private treatment records in furtherance of his claim.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.

Pursuant to the May 2015 Board Remand, the Veteran was afforded a VA examination in October 2015 with respect to the pending claim.  The report provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, performed an appropriate physical examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the October 2015 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, the Board finds that VA does not have a duty to assist that was unmet.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 30 percent evaluation for his DJD of the bilateral feet with pes planus and plantar fasciitis from October 1, 2008, the first day of the month following his active duty discharge.

The Veteran's bilateral foot disability was initially rated under Diagnostic Code 5276-5010.  Since then, it has been rated under Diagnostic Code 5010-5276.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

Diagnostic Code 5010 concerns arthritis due to trauma; it requires establishment by X-ray evidence.  Diagnostic Code 5010 is to be rated the same as Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  However, in the absence of limitation of motion, the disability is to be rated as 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups; and as 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Disability ratings under Diagnostic Code 5003 is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45.

Diagnostic Code 5276 is for acquired flatfoot.  A 10 percent rating is warranted for moderate bilateral symptoms such as the weight bearing line being over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is for severe bilateral symptoms like objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The maximum 50 percent rating is reserved for pronounced bilateral symptoms like marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement and severe spasm of the tendo achillis on manipulation, and no improvement with orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Other rating criteria applicable to the feet include Diagnostic Code 5280, for hallux valgus, unilateral, which provides a maximum 10 percent rating if operated with resection of metatarsal, or if severe, equivalent to amputation of great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  Alternately, Diagnostic Code 5279 governs ratings for metatarsalgia, and also allows for a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5279.

Diagnostic Code 5278 for acquired claw foot (pes cavus) provides a 10 percent rating for bilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle and definite tenderness under metatarsal heads.  A 30 percent rating is warranted for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 50 percent rating is warranted for bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

Diagnostic Code 5282 provides rating criteria for hammer toe with a noncompensable evaluation for single toes, and a 10 percent evaluation for all toes, unilateral without claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

Diagnostic Code 5284 provides rating criteria for other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

VA General Counsel has determined that Diagnostic Code 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion.  VAOPGCPREC 9-98.

In this case, service treatment records (STRs) did not document evidence of injury to either foot.  Rather, STRs show that the Veteran was diagnosed with and treated for osteoarthritis of the left foot in December 2006.  Degenerative changes to the first metatarsophalangeal joint of each of the Veteran's feet were confirmed in a May 2008 X-ray.  The Veteran was treated for plantar fasciitis in August 2008.

In May 2008, prior to his military discharge, the Veteran filed a claim of entitlement to service connection for bilateral plantar fasciitis and DJD.

He was afforded a VA examination in August 2008 at which time he reported bilateral foot pain, which is 7-8/10 in severity.  He described "stabbing pain five days per week with normal daily activities.  The pain will subside after half a day."  The pain is relieved by treatment with NSAIDS.  The examiner noted diagnoses of bilateral plantar fasciitis and DJD.  The Veteran does not use corrective devices to treat his bilateral foot pain, aside from orthotics.  He has no history of foot surgery.  The examiner noted that the Veteran's activities of daily living remain intact.  His foot pain limits his daily activities and occupation in that he "cannot do any running."  Upon physical examination, the Veteran's gait and posture were normal and his muscle strength was intact.  The Veteran had tenderness on palpation of the plantar surface of the bilateral feet and positive tenderness on palpation of the metatarsophalangeal joints.  The examiner also noted bilateral mild pes planus.  The Veteran's Achilles tendons were properly aligned.

VA treatment records dated in December 2008 documented the Veteran's bilateral foot pain and "long history [of] flat feet."  The Veteran reported the intensity of his foot pain as 4/10.  He described the pain as worse with exercise and occasionally becoming sharp/shooting with certain movements including stepping off of a curb.  The Veteran endorsed some pain relief with Motrin.  He denied open sores, wounds, decreased sensation, and decreased mobility in the bilateral feet.  Upon physical examination, the treatment provider stated that there was no cyanosis or edema, there was good lower extremity capillary refill, and sensation was intact, bilaterally.  There was a mid-sized bony protuberance on the medial aspect of the left foot.

The Veteran was afforded another VA examination in August 2010 at which time the examiner noted diagnoses of bilateral pes planus and DJD.  The Veteran reported that he had tried physical therapy in the past, as well as orthotic inserts.  He takes Motrin 800 mg. to relieve foot pain.  The Veteran also indicated that he had three steroid injections in his left foot in 2008.  He denied heat, redness, fatigability, and weakness in the bilateral feet.  The Veteran reported foot pain while standing, walking, and at rest.  He also endorsed pain in the arch and heel, bilaterally, as well as swelling in the dorsum of the bilateral feet, stiffness throughout each foot, and lack of endurance throughout each foot.  The Veteran denied flare-ups of foot symptomatology.  He reported that he is unable to stand for more than a few minutes and unable to walk more than a few yards due to foot pain.  Upon physical examination, the examiner found no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing in the bilateral feet.  The Veteran did not have hammer toes, hallux valgus, hallux rigidus, or pes cavus.  There was no evidence of malalignment.  The examiner determined that the bilateral foot disability did impact the Veteran's daily activities.  The examiner noted that the Veteran is not currently working, and has been unemployed for one to two years.  The examiner opined that the Veteran "reports limitation with physical activity.  Veteran reports he is a student - now in Masters of Business Administration" program.

A VA treatment record dated September 2010 indicated that the Veteran's bilateral pes planus required that he wear orthotics in his every day shoes.  Upon physical examination, there was pain on palpation of the spring ligament, bilaterally.  A January 2011 VA treatment record noted that the Veteran was issued orthotic shoe inserts, but he still complained of foot pain.  A February 2011 VA treatment record documented the Veteran's report of increasing foot pain; he was still able to ambulate independently.

At the February 2011 RO hearing, the Veteran reported constant foot pain.  He stated that, when he awakens in the morning, he cannot step on the floor due to foot pain.  He continues to take Motrin 800mg.  He reported that he does wear foot braces.

The Veteran was afforded a VA examination in September 2011 at which time he reported pain in his feet especially when running.  The pain is accentuated on use.  There is also pain on manipulation of the bilateral feet.  The Veteran reported swelling.  There was no evidence of characteristic callouses.  His foot pain was not relieved by arch supports.  The examiner noted the Veteran's extreme tenderness of the plantar surface, decreased longitudinal arch height on weight-bearing and objective evidence of marked deformity of the feet.  However, there was no marked pronation.  The examiner noted that the Veteran's plantar fasciitis causes alteration in weight-bearing.  The Veteran used orthotics, which only fit in his boots.  He also uses ankle braces, which he states he was given for arch support.  The examiner explained that the Veteran's bilateral foot disability does not impact his ability to work.  The examiner noted that the Veteran's feet are "very tender with firm palpation of the plantar surfaces of each root."

A VA treatment record dated September 2013 documented the Veteran's report of diffuse bilateral foot pain at 9/10 in severity.  The treatment provider also noted lesions on the soles of the Veteran's feet, which appeared to be callouses.  VA treatment records dated May 2014 and July 2015 documented the Veteran's continuing complaints of bilateral foot pain, which was not relieved with orthotic inserts.  A September 2015 VA treatment record indicated that the Veteran had painful callouses on the bilateral plantar 5th metatarsal base.

Pursuant to the May 2015 Board Remand, the Veteran was afforded a VA examination in October 2015 at which time the examiner documented diagnoses of bilateral pes planus, bilateral plantar fasciitis, and degenerative arthritis of the left foot.  The Veteran reported that he continues to take Motrin and Meloxicam for multiple joint conditions, but his pain is worsening.  He stated that his bilateral foot pain is constant and sharp.  He cannot wear regular shoes due to the pain, so he wears custom inserts with "very large shoes."  He denied flare-ups of symptomatology that impact the function of his feet.  He endorsed functional impairment of the bilateral feet; specifically he can only stand or walk for a maximum of 15 minutes.  The Veteran's bilateral foot pain is accentuated upon use.  There was no swelling on use.  The examiner found no characteristic callouses.  The Veteran did not exhibit extreme tenderness of the plantar surfaces.  However, there was decreased longitudinal arch height of one or both feet on weight-bearing.  The examiner indicated that there was no marked deformity of either foot; there was no marked pronation; and the weight-bearing line does not fall over or medial to the great toe.  The Veteran endorsed pain on movement, pain on weight-bearing, disturbance of locomotion, and interference with standing.  The examiner indicated that the Veteran's bilateral foot disability did impact his employment in that he is limited in his ability to stand and walk for more than 15 minutes.  However, the examiner noted that the Veteran is maintaining a small business.  The examiner diagnosed the Veteran with moderately severe bilateral plantar fasciitis, moderately severe to severe bilateral pes planus, and bilateral DJD.

The above evidence does not reflect that the symptoms of either foot more nearly approximate the criteria for an increased initial rating under Diagnostic Code 5276.  A rating higher than 30 percent is only available under Diagnostic Code 5276 if the symptoms more nearly approximate pronounced flatfoot bilaterally with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  While VA treatment and evaluation records indicate that orthopedic inserts have not significantly improved the Veteran's symptoms, see, e.g., the VA treatment records dated September 2010, January 2011, and July 2015; VA examination reports dated September 2011 and October 2015, and the Veteran has reported extreme bilateral foot pain, see, e.g., September 2011 VA examination report, neither the VA examination reports nor treatment records contain evidence of symptoms of or approximating marked pronation, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.  Moreover, treatment providers have characterized the Veteran's bilateral foot problems as no worse than 'severe.'  See, e.g., the VA examination report dated October 2015.  While a physician's characterization of a disability is not binding on the Board in determining the appropriate rating to be assigned, here the characterization of the symptoms as severe rather than pronounced is consistent with the evidence and the rating criteria.  See 38 C.F.R. § 3.100(a) (2015) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  As such, the Board concludes that the Veteran's service-connected DJD of the bilateral feet with pes planus and plantar fasciitis disability is not "pronounced," such that a 50 percent rating would be warranted.

The weight of the evidence is also against a finding of a higher rating under any other Diagnostic Code.  The Veteran does not have a diagnosis of weak foot, claw foot, hallux valgus, hallux rigidus, anterior metatarsalgia (Morton's disease), or hammertoes, so evaluation under Diagnostic Codes 5277-5282 is not warranted.  In addition, the record contains no evidence of any malunion or nonunion of the feet secondary to the Veteran's service-connected DJD of the bilateral feet with pes planus and plantar fasciitis, so evaluation under Diagnostic Code 5283 is not warranted.

The Veteran's DJD of the bilateral feet has been included in his rating under Diagnostic Code 5276.  Moreover, a separate rating under Diagnostic Codes 5010/5003, which pertain to degenerative and traumatic arthritis, would violate the rule against pyramiding, as the Veteran's pain on use of the feet is already compensated under Diagnostic Code 5276, and a rating greater than 30 percent is not available under Diagnostic Code 5003.  See 38 C.F.R. § 4.14.

Pursuant to the January 2015 Joint Motion for Partial Remand, the Board has considered whether separate ratings may be awarded for each foot pursuant to Diagnostic Code 5284, in lieu of the single rating currently assigned under Diagnostic Code 5276, to render a higher overall rating for the Veteran's bilateral foot disability.  To that effect, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

With regard to Diagnostic Code 5284, other injuries of the foot, this diagnostic code does not apply to pes planus as a matter of law, as it is already compensated under Diagnostic Code 5276.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) (holding that, as a matter of law, DC 5284 does not apply to the eight [other] foot conditions specifically listed in § 4.71a," and so other listed conditions could not be rated by analogy under this diagnostic code).

Diagnostic Code 5284 also does not apply to the Veteran's DJD and plantar fasciitis of the bilateral feet, as the symptomatology associated with these disabilities is already compensated under Diagnostic Code 5276.  The Veteran's bilateral foot disability does not present, and is not more analogous to, a disability resulting from actual injury to the foot.  See Yancy v. McDonald, 27 Vet. App. 484, 492-93 (2016) (holding that application of DC 5284 is limited to disabilities resulting from actual injuries to the foot, but that unlisted conditions may be rated by analogy to injury of the foot under DC 5284); 38 C.F.R. § 4.20  (2015) (providing that unlisted conditions may be rated by analogy under a closely related disease or injury).  "The plain meaning of the word 'injury' limits the application of DC 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions."  Yancy, 27 Vet. App. at 491.  The Veteran's plantar fasciitis is a disease rather than an injury, as service connection was granted based on the diagnosis of this disorder in service and the same diagnosis after service, rather than as due to an injury in service.  Rating by analogy under Diagnostic Code 5284 is therefore not appropriate.

Moreover, as detailed above, the Veteran's bilateral foot pain with occasional swelling and characteristic callouses is compensated under DC 5276, and is not more nearly, or closely, analogous to disability resulting from injury to the foot.  In this case, there are no manifestations of the service-connected DJD of the bilateral feet with pes planus and plantar fasciitis not contemplated by Diagnostic Code 5276.  The Board finds that the Veteran's DJD of the bilateral feet with pes planus and plantar fasciitis is correctly rated under Diagnostic Code 5276, in keeping with the overall scheme for rating disabilities.  Therefore, separate ratings for each foot for DJD of the bilateral feet with pes planus and plantar fasciitis under Diagnostic Code 5284 are not warranted based on the facts of this case, for the entire rating period under appeal.

Regarding the Veteran's statements, the examiners of record specifically noted his complaints of pain.  However, the symptomatology of the Veteran's DJD of the bilateral feet with pes planus and plantar fasciitis does not result in objective evidence of weakness, swelling, redness, fatigue, or lack of endurance.  C.F.R. §§ 4.40, 4.45 and DeLuca provide no basis for assignment of a higher rating for the service-connected DJD of the bilateral feet with pes planus and plantar fasciitis.

In light of the evidence discussed above, the Board finds that the Veteran is not entitled to an initial disability rating higher than 30 percent for DJD of the bilateral feet with pes planus and with plantar fasciitis at any time during the appeal period.  Although the Veteran is entitled to the benefit of the doubt where evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).

Additionally, the Board finds that the Veteran's DJD of the bilateral feet with pes planus and plantar fasciitis does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for diabetes mellitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's DJD of the bilateral feet with pes planus and plantar fasciitis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The pain and swelling described by the Veteran are specifically contemplated in DC 5276, and his inability to stand for more than a few minutes or to walk more than a few yards were consequences of the pain and not separate symptoms.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal, and referral for extraschedular consideration is not warranted.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not suggested that his DJD of the bilateral feet with pes planus and plantar fasciitis precludes his employment.  As noted above, while the October 2015 VA examiner indicated that the bilateral foot disability has some impact on the Veteran's employability; however, there is no indication that the Veteran is unable to maintain substantially gainful employment.  Thus, the issue of entitlement to a TDIU has not been raised by the evidence of record.




ORDER

Entitlement to an initial rating in excess of 30 percent for DJD of the bilateral feet with pes planus and plantar fasciitis is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


